DETAILED ACTION
Claims 1, 5, 7-9, 13, 60, 65, 67, 75, 90, 99, 100, 106, 111, 124, 131, 157 and 160 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The use of the term SUPERDEX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Note that SUPERDEX is merely an example and all improper uses of trademarks in the specification should be properly addressed.
See at least para. 287, 290, etc.
Claim Rejections - 35 USC § 112, 2nd para.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 65 and 157 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 65, part a, which is directed to (in part, emphasis added): transfecting a first cell with a first DNA construct comprising a DNA molecule encoding a polypeptide comprising a biologically active molecule operatively linked to a second DNA molecule encoding at least a portion of an immunoglobulin constant region.
While the first DNA construct is distinguished from the second DNA construct of part b of the claim, note that the first DNA molecule is not defined in the claims.
Also see part a of claim 157 which provides a second DNA sequence but does not define a first DNA sequence.
For a gain of clarity, appropriate correction is required.
Claim Rejections - 35 USC § 112, 1st para., Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 7-9, 13, 60, 65, 67, 75, 106, 111, 124, 131, 157 and 160 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The following quotation from section 2163 of the MPEP is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirement for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through
sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A “representative number of species” means that the species which are adequately
described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed or 
There are multiple bases for this rejection. See claim 1 as a representative claim.
Claim 1 is directed to (in part): a chimeric protein comprising a first and second polypeptide chain, wherein said first chain comprises a biologically active molecule, and at least a portion of an immunoglobulin constant region and wherein said second chain comprises at least a portion of an immunoglobulin constant region without a biologically active molecule or immunoglobulin variable region. 
Structurally, this claim is directed to a genus of different chimeric structures in view of an undefined portion of an immunoglobulin constant region of the first and second polypeptide chain. Note that the limitation “at least a portion of an immunoglobulin constant region” can be defined as mere dipeptide of an immunoglobulin constant region and many other structures.
Functionally, the claim requires that the first and second polypeptide chains successfully form a chimeric protein.  
The specification does not provide a representative number of species which would support the genus of chimeric proteins comprising different portions of an immunoglobulin constant region as claimed. 
See the instant specification for para. 3-7 which describes chimeric proteins comprised of immunoglobulin constant regions linked to a protein of interest. See para. 8 which discloses that portions of the immunoglobulin constant regions, including FcRn binding partners, associate via disulfide bonds and other non-specific interactions.

[0005] The creation of chimeric proteins comprised of immunoglobulin constant regions linked to a protein of interest, or fragment thereof, has been described (see, e.g., U.S. Pat. Nos. 5,480,981 and 5,808,029; Gascoigne et al. 1987, Proc. Natl. Acad. Sci. USA 84:2936; Capon et al. 1989, Nature 337:525; Traunecker et al. 1989, Nature 339:68; Zettmeissl et al. 1990, DNA Cell Biol. USA 9:347; Byrn et al. 1990, Nature 344:667; Watson et al. 1990, J. Cell Biol. 110:2221; Watson et al. 1991, Nature 349:164; Aruffo et al. 1990, Cell 61:1303; Linsley et al. 1991, J. Exp. Med. 173:721; Linsley et al. 1991, J. Exp. Med. 174:561; Stamenkovic et al., 1991, Cell 66:1133; Ashkenazi et al. 1991, Proc. Natl. Acad. Sci. USA 88:10535; Lesslauer et al. 1991, Eur. J. Immunol. 27:2883; Peppel et al. 1991, J. Exp. Med 174:1483; Bennett et al. 1991,1 Biol. Chem. 266:23060; Kurschner et al. 1992, J. Biol. Chem. 267:9354; Chalupny et al. 1992, Proc. Natl. Acad. Sci. USA 89:10360; Ridgway and Gorman, 1991, J. Cell Biol. 115, Abstract No. 1448; Zheng et al. 1995, J. Immun. 154:5590). These molecules usually possess both the biological activity associated with the linked molecule of interest as well as the effector function, or some other desired characteristic associated with the immunoglobulin constant region (e.g. biological stability, cellular secretion).
[0007] FcRn is active in adult epithelial tissue and expressed in the lumen of the intestines, pulmonary airways, nasal surfaces, vaginal surfaces, colon and rectal surfaces (U.S. Pat. No. 6,485,726). Chimeric proteins comprised of FcRn binding partners (e.g. IgG, Fc fragments) can be effectively shuttled across epithelial barriers by 
Given the lack of representative number of species as well as a lack of structure to function correlations between all possible portions of an immunoglobulin constant region to the formation of a chimeric protein, the claims are rejected for lacking adequate written description by the instant specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 5, 7-9, 60, 90, 106, 111 and 131 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Feige (6660843-see attached form 892).
The claims are directed to (in part): a chimeric protein comprising a first and a second polypeptide chain, wherein said first chain comprises a biologically active molecule, and at least a portion of an immunoglobulin constant region and wherein said 
Feige teaches Fc dimers in which a linker-peptide is present on only one chain of the dimer, wherein the peptide is a pharmacologically active peptide; see Figure 3B and col. 11, lines 57+ and instant claims 1 and 8. The inventor teaches that a “Fc variant” which still comprises a binding site for the salvage receptor FcRn can be used; see col. 14, lines 38+ and instant claim 2. Feige teaches that the Fc may be of IgG1 and IgG2 origin; see col. 14, lines 25+ and instant claims 7 and 9. Feige teaches the use of different pharmaceutically acceptable carriers in col. 53, lines 9+; see instant claim 60. Feige teaches that the monomeric Fc’s form a dimer via covalent bonds (i.e. disulfide bonds) and non-covalent association; see col. 14, lines 26+ and instant claims 106 and 111. See col. 46, lines 44+ and col. 47, lines 1+ for teaching the making of the compounds wherein a vector capable of expressing the peptides is transformed into an appropriate host and the sequence encoding for the peptide are operatively linked to appropriate expression control sequences, followed by culturing the transformed host and purification of the peptides; see instant claim 65 (in part). See col. 48, lines 1+ which teaches administration of an EPO-containing compound for the treatment of anemia; see claims 90 and 131. 
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 13, 65, 67, 75, 99, 100 and 124 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Feige (6660843-see attached form 892) as applied to claims 1, 5, 7-9, 60, 90, 106, 111 and 131 above, and further in view of Konkle et al. (GeneReviews, 2000, Abstract only-see attached form 892).
Feige teaches a chimeric protein comprising a first and a second polypeptide chain, wherein said first chain comprises a biologically active molecule, and at least a portion of an immunoglobulin constant region and wherein said second chain comprises 
Feige does not explicitly express wherein the biologically active molecule is a clotting factor polypeptide (claims 13, 67, 75 and 124); the method of claim 65 wherein the chimeric protein is produced via transfecting two different cells with two different DNA constructs; and, wherein the disease or condition is a hemostatic disorder, including hemophilia B (claims 99 and 100). 
Konkle is cited for teaching that hemophilia B is managed/treated by administering factor IX; see abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention to attach a factor IX to the molecule taught by Feige (Figure 3B). One would have been motivated to do so for the advantage of preparing the factor IX with a known carrier for treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to transform two different cells with two different constructs, one encoding a specific polypeptide with a biologically active molecule and a portion of an immunoglobulin constant region and the other encoding a polypeptide comprising a portion of an immunoglobulin constant region. One would have been motivated to do so in order to purify the two proteins in separate batches so that the polypeptide comprising a portion of an immunoglobulin constant region and without a polypeptide with a biologically active molecule may be combined with another a portion of an immunoglobulin constant region comprising a different polypeptide with a different biologically active molecule.
etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-9, 13, 60, 65, 67, 75, 90, 99, 100, 106, 111, 124, 131, 157 and 160 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 7566565, 7348004, 9611310, 8815250, 8449884, 7820162, 7404956, 7381408, 9233145 and 9725496. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant set of claims are directed to a chimeric protein of instant claim 1, a method of making such chimeric protein, a method of treating a subject using such chimeric protein and a method of isolating a monomer-dimer hybrid and such claims overlap with the claims of the patents above.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648